Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed on 7 September 2020 which claims 1-18 were amended and claims 19 and 20 were newly added is acknowledged.
Claims 1-20 are pending in the instant application.
Priority
	This application is a 371 of PCT/CN2018/107809, filed on 27 September 2018. A certified, English-translation of the foreign priority document was not submitted.
Objections to the Claims
Claim 3 contains two instances of the conjunction “and” without indicating that there are two lists indicated in this claim. If two distinct lists are being claimed, a transition phrase is required between the phrase “and a hinge region of a human antibody heavy chain constant region” and “a CH1 region, a CH2 region, and a CH3 region.”
Claims 9 uses the wrong article. Replace “a monoclonal antibody or a derivative thereof” with “the monoclonal antibody or a derivative thereof.”
Claim 18, part a, uses the wrong article, replace “a DNA sequence” with “the DNA sequence.” Similarly, in part c, replace “an expression of the monoclonal antibody” with “the expression of the monoclonal antibody.” In part d, replace “a host cell culture medium” to “the host cell culture medium.”
Information Disclosure Statement
	The information disclosure statements (IDS) dated 15 September 2020 and 11 May 2021 comply with the provisions of 27 CFR 1.97, 1.98, and MPEP § 609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Objections to the Abstract/Spec/Drawings
	The specifications and figures are objected to because the amino acid sequences listed in the “Brief Description of the Drawings” section and their corresponding Drawings lack SEQ ID numbers. Fig 1 shows two sequences and their alignment, neither is labeled. Similarly, Fig. 12 shows two sequences which also are unlabeled.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1-4 and 6-9, it is unclear what a “derivative thereof” comprises. In the specifications, a “derivative thereof” is described in a multitude of ways, a derivative thereof is:
A derivative of any antibody that binds PV-1 (pg 46, p 2; pg 47 p 2),
A derivative of any antibody that interferes with angiogenesis/osmosis mediated by PV-1 (pg 46, p 3), 
A derivative of any antibody that binds PV-1 and can conjugate or wrap with other drugs (pg 47, p 2), or
A derivative of a monoclonal antibody containing the CDRs of the light chain represented by SEQ ID NO:17, 18, 19, and the heavy chain CDRs represented by SEQ ID NO: 22, 23, and 24. (pg 47, p 4).
Claims 5 and 20 provide some guidance that derivatives include Fab fragments, Fv fragments, single-chain antibodies, bi-specific antibodies, antibody-drug conjugates, and chimeric antigen receptors. However, it is unclear whether the metes and bounds the term “derivative” also includes mutations or modifications (e.g. glycosylation) of those species. 
Regarding claims 6 and 18 (part a), the phrase "a nucleotide sequence … is set forth in" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. As currently written, “a nucleotide sequence” appears to be a statement of fact and not a limitation. See MPEP § 2173.05(d).
Regarding claims 10 and 11, it is unclear what “a pharmaceutically accepted carrier thereof” is referring to. The word “thereof” implies a derivative or form of the antibody, but “a carrier” is a separate component.
Regarding claim 12, it is unclear what “a method of using the pharmaceutical composition” entails, since no steps in this method have been defined. See MPEP § 2173.05(q).
Regarding claim 14, the phrase “wherein the choroidal neovascularization fundus disease (CNFD) is diabetic retinopathy and age-related macular degeneration” has multiple interpretations. Since diabetes and aging are known causes of CNFD, it is unclear if the patient must have both diabetes and age-related macular degeneration, or if the patient only needs to be diagnosed for one of these two conditions for this claim to apply.
Claim Rejections – 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, the transfected recombinant host cell was already established in parent claim 8, the remaining structure of this claim repeats the same CDR sequences which were previously outlined in parent claim 1, thus the scope is unchanged.
Regarding claim 17, the reagent or kit referred to does not contain any additional components or limitations beyond what is already described in claim 1. Thus, the scope is unchanged.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 15 is drawn to the genus “antibody or derivative thereof binds to antigens having an amino acid sequence as set forth in SEQ ID NO: 8 or SEQ ID NO: 25, and competitively binds to PV-1.” The specification as filed fails to provide an adequate written description of this genus. Even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity. Furthermore, note in the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” See MPEP § 2163(I)(A) which states that “an invention described solely in terms of its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”
Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is 571-272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.A.E./
Examiner, Art Unit 1649  

/Adam Weidner/Primary Examiner, Art Unit 1649